                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


Wallake Power System, LLC,                                       Case No: 2:18-cv-423
                Plaintiff,                                       Judge Graham
        v.                                                       Magistrate Judge Deavers
Engine Distributors, Inc. and Jerry Kosner,
                Defendants.

                                                 Order

        This matter is before the court on the request contained in defendants’ trial brief for a pre-
trial ruling that defendants are entitled to judgment as a matter of law concerning whether the allegedly
defamatory statements are actionable.
        Defendants are correct that it is the court’s role to determine whether allegedly defamatory
statements are actionable. See Croce v. New York Times, 930 F.3d 787, 792 (6th Cir. 2019). A
statement is actionable if it is a false statement of fact about a person or business which tends to harm
or injure the reputation of the person or subject them to public hatred, contempt, ridicule, shame or
disgrace or adversely affect them in their business, trade or profession. See American Chemical
Society v. Leadscope, Inc., 133 Ohio St. 3d 366, 389, 978 N.E.2d 832, 852 (Ohio 2012).
        The court, however, has already denied defendants’ motion for summary judgment in which
defendants argued that the accusations at issue were not false or deceptive and argued that the
accusations were not of the type which harmed or injured plaintiff. See Doc. 46. The court reviewed
the evidence and found it to be sufficient to support a reasonable inference that defendants’
accusations were false statements of fact – evidence tending to show that plaintiff complied with EPA
regulations. The court also found that the nature of the accusations were such that they fell into the
category of defamation per se, for which evidence of causation of injury was not required because they
tended on their face to injure plaintiff in its trade or business of upfitting and shipping engines to its
customers. In addition, the court found that plaintiff had, in any event, produced evidence supporting
a conclusion that the accusations had caused Ford Component Sales to terminate its business
relationship with plaintiff.



                                                    1
        In their trial brief, defendants argue that the accusations were substantially true. They argue
that plaintiff did in fact ship an engine without an emissions sticker or decal affixed. This argument
misses the mark because it’s referring to an incident that was not the subject of the accusations. The
accusations relate to engines that were prepared and shipped in 2015. With respect to these engines,
defendants accused plaintiff of “being in direct violation” of EPA regulations and being “non-
compliant.” Plaintiff has produced evidence to support its contention that it did in fact properly
obtain EPA certifications for the engines at issue. Defendant’s argument refers to a separate incident
in 2013 in which plaintiff shipped an engine without an emissions sticker affixed because plaintiff
believed the engine was intended for export outside the United States and not required to have an
emissions sticker.
        Defendants next seek refuge in the innocent construction rule, whereby a statement
“reasonably susceptible to both a defamatory and an innocent meaning must be construed, as a matter
of law, to have an innocent meaning.” McGee v. Simon & Schuster, 154 F.Supp.2d 1308, 1313 n.4
(S.D. Ohio 2001). However, defendants do not establish how this rule would apply here. It is alleged
that defendants accused the plaintiff of directly violating EPA regulations and illegally shipping
engines. Defendants have not explained how such statements are reasonably susceptible to an
innocent meaning.
        Finally, defendants argue that their statements were merely opinions. It is true that statements
about ethics and professionalism, and about suspect or concerning conduct, are largely viewed as
expressing an opinion. See Croce v. New York Times Co., 345 F. Supp. 3d 961, 990 (S.D. Ohio 2018)
(citing cases), aff’d, 930 F.3d 787 (6th Cir. 2019). Again, however, defendants made express accusations
of illegal conduct. The statements were not couched in qualifying language.
        Accordingly, defendants’ request for a pre-trial entry of judgment as a matter of law is denied.




                                                               s/ James L. Graham
                                                               JAMES L. GRAHAM
                                                               United States District Judge
DATE: December 9, 2019




                                                   2
